Citation Nr: 1820822	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  09-15 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to higher ratings for service-connected posttraumatic stress disorder (PTSD), initially rated at 30 percent from May 29, 2003 to November 11, 2015; at 50 percent from November 12, 2015 to July 18, 2017, and then at 70 percent on and after July 19, 2017.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel
INTRODUCTION

The Veteran served honorably on active duty in the U.S. Marine Corps from June 1966 until September 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction resides with the RO in Atlanta, Georgia.  In September 2012 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of that proceeding is of record.  In June 2013, March 2014, and May 2017, the Board remanded this matter for further development.

Following the most recent remand, a January 2018 rating decision increased the rating for PTSD to 50 percent effective from November 12, 2015 to July 18, 2017 and to 70 percent effective July 19, 2017.  As higher ratings remain throughout the appellate period, the increased rating claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran has also perfected an appeal on for service connection for glaucoma and hypertension, and requested a Board hearing.  Those issues will not be addressed in this decision in light of the Veteran's pending Board hearing request. 


FINDING OF FACT

Throughout the entirety of the appeal period, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood.  However, total occupational or social impairment has not been shown.

CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation, but no higher, for PTSD have been met for the entirety of the appeal period.  38 U.S.C. §§ 1155, 5103, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.130, Diagnostic Code (DC) 9411 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In this case, the Veteran is challenging the underlying evaluation assigned for the grant of service connection.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice, nor is there prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including all identified private and VA treatment records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his PTSD. 

The Veteran was afforded VA examinations in March 2004, September 2008, September 2013, November 2015, and July 2017 with a November 2017 addendum.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While there are some deficiencies in the VA examinations, there are sufficient private treatment records to allow the Board to make an informed decision on the severity of the Veteran's PTSD.  Also, the Board is resolving the prior inadequacies of the VA examinations in the Veteran's favor which results in grants of increased ratings for certain periods on appeal.  Thus, the Board finds that adjudication of the claim on the evidence of record does not prejudice the Veteran.  

The Veteran also offered testimony before the undersigned VLJ at a Board hearing in September 2012.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds substantial compliance with the Board's prior remand directives and the noncompliance harmless.  This matter was previously remanded by the Board in June 2013 and March 2014 to obtain VA examinations and outstanding treatment records.  The May 2017 Remand directed the RO to obtain outstanding VA treatment records, to obtain relevant outstanding private treatment records, and to obtain a VA examination that complied with prior remand directives.  Specifically, the Board requested that the examiner address a November 2013 statement from the Veteran, provide a retrospective opinion regarding the severity of the Veteran's PTSD during the course of the appeal, explain why a retrospective opinion was not indicated if applicable, and provide a Global Assessment of Functioning (GAF) score or otherwise explain why a GAF score was not appropriate.  

The outstanding VA and private treatment records were obtained, and the Veteran was afforded another VA examination in July 2017 with a November 2017 addendum.  The 2017 examiner explained why GAF scores were no longer appropriate, and summarized the Veteran's degree of occupational and social impairment due to PTSD since the November 2013, but did not include a retrospective opinion for the prior period.  The Board finds this deficiency harmless as the Board is applying the 2017 VA examiner's current severity findings to the entire period on appeal so that additional remand is not warranted.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board will proceed to address the merits of the claim.

Increased Ratings: PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017). The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  Adjudication of an increased rating claim involves consideration of the relevant time period (the time period one year before the claim was filed).  Hart, 21 Vet. App. at 509.

For an appeal of an initial disability rating, a veteran's entire medical history is to be considered. Fenderson v. West, 12 Vet. App. 119 (1999). When a claimant disagrees with an initially assigned rating, the Board is required to consider whether a veteran is entitled to separate evaluations for distinct periods based on the facts found during the appeal period, a practice known as "staged ratings." Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2017).  That DC uses the General Rating Formula for Mental Disorders, which provides for a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

GAF scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings. 38 C.F.R. § 4.130 (2017).  However, they are just one of many factors considered when determining a rating.

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria.  The Board will instead focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442.  The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms; the length of remissions; and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2017).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluation the level of disability from a mental disorder, the extent of social impairment in considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At a July 2001 VA appointment, the Veteran continued to be depressed about his employment and had recently quit a security officer job because his "nerves [were] shot."  The treatment provider stated that they did not feel the Veteran was unable to work because he was young, physically fit, and mentally competent.  

At a February 2002 VA appointment the Veteran reported significant anger and hatred relating to the loss of his 20 year career in the correctional system.  He was depressed and drank alcohol heavily.  His concentration and memory were good, and he denied symptoms of anxiety or psychosis.  The Veteran's social activities were restricted, and he went straight from work to home.  The examiner observed that the Veteran was guarded, his mood was depressed and his affect was dysphoric.  Thought process was logical, and his thought content showed deep seated anger and resentment.  His judgment was poor and his impulse control was adequate.  The examiner assigned a GAF of 55.

At a March 2002 VA mental health appointment, the Veteran reported he had a desire for revenge against those at his former employment he felt were responsible for his dismissal.  He did not have a homicidal plan, but ruminated on how he could publically humiliate certain individuals.  The treatment provider assigned a GAF of 60.  At another March appointment, the Veteran reported some suicidal ideation but he did not have a plan.  Mental status examination showed the Veteran to have a "so-so" mood and his affect was dysphoric but reactive.  He was oriented, and assigned a GAF of 60.  April 2003 and October VA mental health notes reported the Veteran had recently lost his job because he lost his peace officer certification due to an old legal issue.  The Veteran was angry and bitter, and his GAF was 55.

The Veteran first underwent a VA PTSD examination in March 2004.  The Veteran reported that he had increasing anger and distrust for others after he was fired from his position at the Georgia State Department of Corrections.  Since, he had been employed as a security guard.  The examiner noted the Veteran expressed narcissistic thoughts and limited empathy, and those traits interfered with his employment and personal life.  He been on antidepressants since 1996, and drank heavily.  The Veteran was married three times and presently single and lived with his youngest two sons, but did not have a good relationship with them.  He reported that he did not have many friends, and provided examples of recent interactions.  The examiner noted the Veteran was not aware how his comments could offend or hurt another person.  

On mental status examination, the Veteran demonstrated no impairment in thought processing or communication, and he had no delusions of hallucinations.  He denied suicidal or homicidal thoughts, and was neatly dressed.  He was oriented and did not demonstrate a memory impairment.  He reported depression and difficulty getting along with others, and some sleep difficulty.  The examiner diagnosed chronic adjustment disorder with depression substance dependence, and assigned a GAF of 65.

An April 2004 VA treatment record documented the Veteran was working full time as a security guard, and was living with his teenage sons.  Objective examination showed the Veteran was oriented and in no acute distress, he was assigned a GAF of 65.

A June 2004 private treatment record from Dr. RB documented the Veteran complained of sad moods, poor concentration, and poor sleep with frequent nightmares and flashbacks.  He endorsed prior homicidal ideations but none recently, and no suicidal ideations.  His abstract thinking was concrete and his judgment was good.  In October 2004 Dr. RB, wrote that the Veteran had PTSD with chronic flashbacks, poor sleep, persistent sad moods, and poor concentration.  

The Veteran asserts that he had frequent sleeping difficulty, had difficulty dealing with his supervisors and fellow employees, and had difficulty controlling his anger.  He reports a prior history of panic attacks that had lessened since he began medication 4 years prior.  
At an August 2007 VA appointment, the Veteran reported he had anxiety about working with other people due to his low patience level, and he had not worked in two years.  He reported frequent nightmares and crying spells.  He had some suicidal thoughts but denied plan or intent, he did say he felt homicidal due to being unfairly treated daily, and would go back to his old job and shoot those he felt had wronged him.  On mental status examination, the Veteran was appropriately dressed and groomed with clear speech.  He was alert and oriented, with a flat affect.  His thought process was coherent and his judgment, insight, and memory were intact.  The treatment provider diagnosed adjustment disorder with anxiety and depressed mood, and assigned a GAF of 55.    

A September 2007 VA mental health note documented the Veteran's chief complaint was difficulty managing his anger.  He reported turmoil in his relationships and that he mostly stayed to himself.  He lived alone, had few close friends, and was not involved in any social organizations.  The Veteran was currently not working due to a foot injury sustained in a motor vehicle accident.  On observation the Veteran was oriented and appropriately groomed.  His speech was average, his mood was anxious and angry, and his affect was appropriate.  There was no evidence of psychosis.  Judgment and insight were fair.  The Veteran denied suicidal ideation, but did report thinking about hurting those who ruined his career, although he denied plan or intent.  The Veteran's GAF was 55.

At an October 2007 VA mental health appointment, the Veteran reported he had nightmares, flashbacks, hypervigilance, and difficulty managing his anger.  He socially isolated and many of his family members had recently died.  He did report thoughts of wanting go to on shooting sprees, but knew it was wrong and wanted to learn an appropriate way to express his anger.  On examination, the Veteran was guarded and made little contact.  His mood was depressed and his affect was flat when he was tearful.  He denied current suicidal or homicidal ideation, but had a lot of frustration.  

A June 2008 private psychiatric evaluation documented the Veteran had symptoms of depressed mood, anxiety, sleep problems, change in appetite, weight changes, guilt feelings, poor concentration, low energy levels, hopelessness, irritability, not enjoying life, suicidal thoughts, homicidal thoughts, low self-esteem, racing thoughts, mood swings, self-medication with food and alcohol, unsuccessful relationships, problems with authorities, suspiciousness of others, lack of motivation, social isolation, anxiety attacks, fear of dying, flashbacks, nightmares, hypervigilance, social interaction problems, and prolonged range.  On mental status examination, the Veteran was oriented with a normal speech.  His mood was depressed and his affect was constricted.  He denied auditory or visual hallucinations, and he was not delusional.  Attention and concentration were not impaired, he had fair insight, and his judgment was not grossly impaired.  He also denied homicidal or suicidal ideation.  Recurrent, moderate major depressive disorder and PTSD per history were diagnosed.  The Veteran's GAF was 59.

July through August 2008 private treatment records document the Veteran had flashbacks almost daily.  The Veteran was oriented, his speech was normal, his mood was depressed, and his affect anxious.  He denied suicidal or homicidal thoughts or plans.

The Veteran underwent another VA PTSD examination in September 2008.  Since 2004, the Veteran denied any psychiatric hospital treatment.  He reported ongoing problems with anger, but stated that his social isolation reduced the opportunity to be angry with others.  He described intrusive recollections on a daily basis.  He was not working due to pain in his right foot following a motor vehicle accident.  He reported that he previously worked as a security guard but could no longer due to pain and physical limitation.  He lived alone and infrequently spoke to his neighbors, and spent most of his day alone watching television.  On examination, there was no impairment of thought process or communication.  The Veteran was free from hallucinations or delusions, or suicidal or homicidal ideations.  He was able to maintain minimal personal hygiene and his other basic activities of daily living appeared to be grossly intact.  His concentration was intact and he denied obsessions or ritualistic behaviors.  His speech was normal, and his thought process was logical.  He had panic attacks about once per month, and reported nightmares every night and daily intrusive recollections.  He had difficulty getting close to people and showing affection, easily lost his temper, and was hypervigilant. The examiner assigned a GAF of 50.
The Veteran presented to Dr. SP for a mental health examination in March 2009.  His chief complaint was depression and PTSD, and he reported violent nightmares.  Upon mental status examination, the Veteran was groomed and relaxed.  His speech was normal, and he denied suicidal or homicidal ideations.  There were no signs of delusions or hallucinations.  His thinking was logical and thought content appropriate.  His memory was intact and cognitive functioning was normal. 

At a May 2009 appointment with Dr. SP the Veteran agreed to stop abusing alcohol.  He described anhedonia and daily flashbacks.  He was able to care for himself, but was socially isolated and had excessive alcohol use.  He also had some outbursts and expressions of anger, and had frequent angry thoughts.  There were no instances of impulsive behavior.  Mental status examination showed the Veteran to be glum, with normal speech and a low mood with congruent affect.  He denied suicidal or homicidal ideations, and there were no hallucinations or delusions.  His memory was intact and he was oriented.   

In August 2009 the Veteran reported to Dr. SP that he was having daily flashbacks that were not very disruptive to his routine, and had reduced his alcohol consumption.  He enjoyed taking road trips and was excited about an upcoming trip.  He denied depression, anxiety, or hallucinations.  Speech was normal, and he denied suicidal or homicidal ideations.  There was no evidence of a though disorder and his affect was congruent with his mood.  

A September 2009 record from Dr. SP reported the Veteran had no serious mental status abnormalities, and exhibited neither depression nor anxiety.  He reported he was "doing great," but missed his prior work routine.  He denied obsessive thoughts or ritualistic behaviors, and denied symptoms of anxiety or depression.  Examination revealed no serious mental status abnormalities and his behavior was generally appropriate with a congruent affect.

At a January 2010 appointment with Dr. SP, the Veteran reported that he was not feeling happy and having weird nightmares.  He spent Christmas alone and lonely, and rated his mood at a 3 on a scale of 1 to 10.  The Veteran was observed to be glum, casually groomed, and unhappy.  
In June 2010 the Veteran reported to Dr. SP that he was working part time as a security guard and denied any psychiatric problems or symptoms.  In August 2010 the Veteran reported to Dr. P that he felt more depressed and angry lately, and was irritable with people he came into contact with.  He reported feeling so angry that he felt like he was losing control.

A December 2010 treatment record from Dr. SP documented the Veteran had depressive symptoms and complained of memory problems.  He rated his mood at a 5 on a scale of 1 to 10.  Mental status examination showed the Veteran to have normal speech, and he denied homicidal or suicidal ideations.  He did not have hallucinations, delusions, or a thought disorder.  There were no signs of anxiety and his judgment was intact.  

At a December 2010 appointment with Dr. SP the Veteran reported he was working and enjoyed feeling productive.  There were no signs of depression or anxiety, and mental status examination showed no abnormalities.  A May 2011 record from Dr. P documented the Veteran was doing well, not working, and having fun, and was busy driving "all over the south."  He was feeling more "even" and tolerating stress better.  No serious mental status abnormalities were present.  

At an August 2011 appointment with Dr. SP, the Veteran reported that he quit his job because he did not do well with people anymore and was having too much stress at work.  The Veteran described symptoms of anxiety and depression, and thought the world was "going crazy" and he was the only sane one.  He was self-medicating with alcohol and drinking daily.  On mental status examination, the Veteran was irritable.  He was casually groomed and had normal speech.  He rated his mood as a 5 on a scale of 1 to 10.  There were no signs of hallucinations, delusions, bizarre behavior, or indicators of a psychotic process.  He denied homicidal ideations or intentions, his short and long term memory were intact, and he was fully oriented.  

At a December 2011 and March 2012 appointments with Dr. SP, the Veteran stated he was doing fine, although he felt lonely.  He was sleeping well and feeling resting, although he described realistic dreams.  He did not describe any symptoms of anxiety, depression, mania, hallucinations, delusions, or other psychoses.  No abnormalities were noted on mental status examination.  The Veteran rated his mood as an 8 on a scale of 1 to 10. An August 2012 treatment record from Dr. SP reported the Veteran was sleeping well and tolerating stress better.  He had no complaints and rated his mood as a 10 on a scale of 1 to 10.  Mental status examination showed the Veteran had no signs of anxiety or depression.  He did not have assaultive, homicidal, or suicidal ideations.  Cognitive function was intact and thinking was logical with an appropriate content.  Insight and judgment were intact.  

At the September 2012 Board hearing, the Veteran testified that he was unable to get along with people and preferred being alone due to being mistrustful of others.  He reported homicidal ideations of workplace violence but stated he managed them.  He reported violent nightmares, intrusive thoughts and memories of his combat experiences, and that his relationships with his children were distant.

At a May 2013 appointment with Dr. SP, the Veteran reported he had not been sleeping well and was drinking too much caffeine.  He stated he was not having enough fun lately, but was more content with his life.  He planned to return to work because he was bored.  He denied feelings of anxiety or depression, and did not evidence any hallucinations or delusions.  Mental status examination showed the Veteran to have a euthymic mood without evidence of anxiety or depression.  The Veteran rated his mood at an 8 on a scale of 1 to 10 with 10 being the best.

An August 2013 record from Dr. P reported the Veteran's behavior had been stable and unremarkable on medication, and he had no side effects.  Mental status examination showed no serious mental status abnormalities.  The Veteran rated his mood as a 7 on a scale of 1 to 10 with 10 being the best.

The Veteran underwent another VA PTSD examination in September 2013.  At that time the examiner diagnosed PTSD in partial remission and alcohol abuse, and stated it was not possible to differentiate the symptoms between the two disorders.  As a result of his PTSD, the Veteran had occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medicine.  The examiner indicated the only symptom for VA rating purposes was depressed mood.  Later in the report, the examiner documented the Veteran had nightmares 3 or 4 times per month, flashbacks that occurred twice over the prior month, and constant intrusive thoughts.  He did not socialize and spent his days mostly alone, although he did take occasional trips with a friend.  He denied depression and stated his medication was helpful.

In a statement received November 13, 2013, the Veteran wrote that he used drugs and alcohol as a way to cope with his PTSD symptoms.  He was semi-estranged from all his 9 children.  He wrote that he did not tell Dr. SP about his true feelings of anger and fear or about his frequent homicidal and suicidal ideations because he did not want to be hospitalized and over-medicated.

February and May 2014 Dr. SP treatment records documented the Veteran the Veteran did not describe any anxiety and denied depression or manic symptoms.  He had no hallucinations or delusions, and denied recent substance abuse.  He denied assaultive or homicidal intentions and suicidal ideations.  His behavior was appropriate and his thinking was logical.  He had no cognitive difficulty and his memory was intact.  There were no signs of depression or anxiety.  The Veteran rated his mood as an 8 on a scale of 1 to 10 with 10 being the best.

Treatment records from Dr. SP from August 2014 through November 2015 showed the Veteran denied psychiatric problems or symptoms.  He had no signs or symptoms of depression or anxiety.  He consistently denied suicidal ideations, and no psychotic processes were noted.  His thinking was generally logical.  The Veteran's behavior was routinely appropriate and there were no indications of hallucinations, delusions, or a thought disorder.  He could remember recent and remote events, and his insight and judgment were intact.  The Veteran was seen every three months for treatment, and the findings at those appointments during this period were unchanged at every visit.

The Veteran underwent another VA examination in November 2015.  The examiner diagnosed PTSD that produced occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner identified symptoms of chronic sleep impairment, flattened affect, disturbances of motivation and mood, and inability to establish and maintain effective relationships.  

A March 2016 VA mental health consultation reported documented the Veteran had been seeing a private psychiatrist since 2009 but wanted to transfer his treatment to VA.  He reported he lived alone and was socially unconnected.  Although he was a member of various veterans groups, he seldom attended meetings.  He reported that he had occasional suicidal thoughts, and was estranged from his children and grandchildren.  Behavioral observation showed the Veteran to have good hygiene, and he was oriented.  He was in some mental health distress and reported his mood was a bit depressed, and he had a euthymic affect.  He had no hallucinations or current suicidal or homicidal ideations.  Judgment, insight, and impulse control were good.  

A February and May 2016 treatment records from Dr. SP documented the Veteran's behavior was stable and he denied psychiatric problems or symptoms of depression and anxiety.  His mood was euthymic with no signs of depression.  His speech was normal, and he denied suicidal ideas.  There was no evidence of psychotic process, his behavior was appropriate, and there were no signs of delusions or hallucinations.  Thought content and cognitive functioning were appropriate.  He was oriented and could remember recent and remove events.  There were no signs of anxiety.  

At a July 2016 VA mental health appointment, the Veteran denied being in regular communication with family or friends, but reported he was "self-sustaining."  He reported a legal history of two incidents of driving intoxicated, and cruelty to his children as a result of spanking.  The Veteran was observed to have good grooming, he was oriented, and his speech was normal.  His mood was euthymic and his affect congruent.  There were no observed hallucinations or thought content abnormalities.  

August 2016, November 2016 and February 2017 progress notes from Dr. P documented the Veteran denied all psychiatric problems, including symptoms of depression or anxiety.  On examination his mood was euthymic and his speech was normal.  He denied suicidal or homicidal ideations, and there were no signs of a though disorder or psychotic process.  He was oriented, and there were no signs of anxiety.  His insight and judgment were intact. 

May 2017 VA treatment records documented the Veteran always felt like "the odd one out" all his life, and was interested in therapy to help him work through his anger and learn how to better relate to others.  Mental status examination showed the Veteran to have good hygiene with a euthymic mood and congruent affect.  He was oriented, his speech was calm, he had logical though processes and his insight and judgment were good.  He denied suicidal or homicidal ideations, and there were no observed or reported hallucinations.  

The Veteran underwent another VA PTSD examination in July 2017.  Overall, the examiner summarized the level of social and occupational impairment due to PTSD as occupational and social impairment with reduced reliability and productivity.  The examiner wrote that the Veteran's PTSD symptoms had progressed since 2015 as demonstrated by continuing or increased depressed and anxious mood, memories of trauma, dreams of traumatic experiences, flashbacks, anger and irritability, problems with concentration, sleep problems, and problems with social and interpersonal relationships.  The Veteran had not worked since 2009 due to medical disability related to an automobile accident.  He had a negative history for suicide attempts, and did not report current legal problems or violent or assaultive behavior.  For VA rating purposes, the examiner identified a depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; and obsessional rituals that interfered with routine activities.  

Behavioral observation showed the Veteran to have a dysthymic mood with a congruent affect.  He was awake, alert, and focused.  His speech was normal, his thinking was logical, and he had average memory and executive functioning.  He denied psychotic thoughts, suicidal or homicidal ideations, or delusions.
In a November 2017 addendum, the VA examiner explained that a GAF score was not appropriate as the DSM-5 no longer included a separate Axis V or specific diagnostic category for assessment of functioning.  In apparent response to the instruction to address the November 2013 statement by the Veteran, the examiner wrote "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."

Resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire period on appeal the Veteran's PTSD has produced occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  The occupational and social impairment is due to symptoms of chronic suicidal and homicidal ideation, flattened affect, disturbances of motivation and mood, difficulty establishing effective work and social relationships, flashbacks, chronic sleep impairment, poor concentration, irritability with difficulty controlling anger, and social isolation.   

While most of the records from Dr. SP from 2009 through 2017 tended to show the Veteran was doing well in terms of this PTSD, other private treatment records portrayed more serious symptoms.  He maintained few friendships and generally isolated himself socially.  See February 2002 VA record; see March 2004 VA examination; see October 2007 private treatment record; see September 2013 and July 2017 VA examinations.  He had irritability, suspiciousness, unsuccessful relationships, and problems with authorities.  See June 2008 private record.  While he worked intermittently during the appeal period, he had a history of quitting jobs due to complaints of stress and difficulty getting along with his coworkers.  See July 2001 VA treatment record; August 2006 hearing testimony; August 2007 VA treatment record; August 2011 Dr. SP record.  Although he lived with his sons for a brief period, he described the relationships as distant and he preferred to be left alone.  He is estranged from his children and grandchildren, and continued to isolate socially.  His PTSD symptoms has caused an inability to establish and maintain effective relationships, both at work and within his family.  

For the entire period on appeal the Veteran endorsed chronic suicidal and homicidal ideations.  See March 2002 VA record; see August 2007 VA treatment record; September 2012 hearing testimony; see November 2013 statement.  He also had near continuous anger that interfered with his ability to function appropriate or effectively.  See March 2004 VA examination; see September 2007 VA record; see May 2009 Dr. SP record.  The Veteran's chronic homicidal ideations and near-continuous feelings of anger impaired the Veteran's work and familial relationships, thinking, and mood consistent with the 70 percent rating criteria.

The 2017 VA examination report included enough information to rate the current severity of the Veteran's PTSD.  However, the examiner failed to provide a retrospective opinion regarding the severity of the Veteran's PTSD, or otherwise explain why such an opinion unnecessary or infeasible.  In apparent response to the instruction to consider the Veteran's November 2013 statement, the examiner responded it indicated occupational and social impairment with deficiencies in most areas, which is consistent with the 70 percent criteria.  In the November 2013 statement, the Veteran wrote that he chronically underreported his symptoms to treatment providers because he did not want to be psychiatrically hospitalized or over-medicated.  The Veteran asserts the prior VA examinations failed to adequately capture the severity of his PTSD.  The prior VA examinations did not address any of the private treatment records, particularly prior to 2009 that tended to show symptoms more severe than those captured in the VA examination reports.  In light of the Veteran's testimony and the limited probative value of the prior VA examinations reports, the Board will resolve the reasonable doubt in the Veteran's favor and apply the 2017 VA examiner's findings consistent with the 70 percent rating criteria to the entire period on appeal.  

The record does not show total occupational or social impairment at any point in the appeal period, thus entitlement to a rating higher than 70 percent is not warranted.  Although in July 2001 the Veteran reportedly quit his job as a security officer because his "nerves [were] shot," the evidence shows he regained employment as a security guard and retired in 2006 secondary to a foot injury.  See September 2008 VA examination.  In 2010, the Veteran reported that he worked part time and enjoyed feeling productive.  See June and December 2010 Dr. SP records.  The Veteran again reported quitting his job in August 2011 due to stress and difficulty getting along with others, but in May 2013 the Veteran indicated he was interested in again obtaining employment.  Overall, the Board does not find that the evidence demonstrates that the Veteran's PTSD produced total occupational impairment or renders the Veteran unemployable.  The 2017 VA examiner did not conclude that the Veteran's PTSD caused total occupational impairment, and the degree of occupational impairment resulting from the inability to adapt to stressful circumstances or maintain effective work relationships is specifically contemplated by the 70 percent rating criteria.  The record similarly does not show total social impairment either, and the Veteran had one friend and occasionally attended veterans group meetings.  See September 2013 VA examination; see March 2016 VA record.  Accordingly, the criteria for an initial 70 percent rating-but no higher-are met for the entirety of the appeal period.  38 C.F.R. §§ 3.102, 4.130, DC 9411.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating of 70 percent rating, but no higher, is granted for the entirety of the appeal period.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


